
	

114 S3217 IS: To amend title 5, United States Code, to provide for an annuity supplement for certain air traffic controllers.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3217
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Inhofe (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to provide for an annuity supplement for certain air traffic
			 controllers.
	
	
		1.Full annuity supplement for certain air traffic controllers
 Section 8421a of title 5, United States Code, is amended— (1)in subsection (a), by striking The amount and inserting Except as provided in subsection (c), the amount;
 (2)by redesignating subsection (c) as subsection (d); and (3)by inserting after subsection (b) the following:
				
 (c)This section shall not apply to an individual described in section 8412(e) during any period in which the individual, after separating from the service as described in that section, is employed full-time as an air traffic control instructor under contract with the Federal Aviation Administration, including an instructor working at an on-site facility (such as an airport)..
			
